Citation Nr: 9924435	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  96-21 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.

2.  Entitlement to service connection for right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.

This appeal arises from rating decisions dated in October 
1995 and January 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The October 1995 RO decision denying service connection 
for right shoulder disability is final.  

3.  The veteran's January 1997 RO hearing testimony was so 
significant it must be considered in order to fairly decide 
the merits of the veteran's claim for service connection for 
right shoulder disability.

4.  The July 1995 VA examiner's opinion is outweighed by 
service medical records which are unfavorable to the 
veteran's claim, to include a service discharge examination 
which is negative for injuries or disease of the right knee 
or right shoulder;  and the lack of medical, medical history, 
or lay evidence of the claimed residuals of the alleged right 
knee and right shoulder injuries until over 49 years after 
the veteran's period of active service.
 
5.  The April 1996 opinion of Dr. Polifroni as to the 
inservice origins of the veteran's right knee injury is 
outweighed by service medical records which are unfavorable 
to the veteran's claim, to include a service discharge 
examination which is negative for injuries or diseases of the 
right knee;  and the lack of medical, medical history, or lay 
evidence of the claimed residuals of the alleged right knee 
injury until over 49 years after the veteran's period of 
active service.


CONCLUSIONS OF LAW

1.  The claim for service connection for right shoulder 
disability is reopened.  38 C.F.R. § 3.156(a) (1998);  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

2.  The veteran's right shoulder disability was not incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  
38 C.F.R. § 3.303 (1998).

3.  The veteran's right knee disability was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991);  38 
C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records do not show disease or injury of the 
right knee or right shoulder.  The veteran's November 1945 
discharge examination stated that the veteran was found 
physically qualified for discharge from the service.  There 
were no defects found and there were no specific orthopedic 
findings regarding the veteran's right knee or right 
shoulder.  The spine and extremities (bones, joints, muscles 
and feet) were found to be normal.

During a VA examination in July 1995, the veteran provided 
history as described below.  He stated that in 1944 he was 
teaching ROTC at Yale.  He stated he did a squat jump, which 
is a violent squat from a standing position.  When he came 
down into the full squat he felt immediate pain on his right 
knee.  Ever since that time it had been unstable and he had 
experienced pain in the posterior aspect of the knee.  The 
veteran was able to push on the back of his knee and reduce 
his swelling and allow full range of motion.  He had gone on 
with progressive deformity, pain and swelling in the knee 
since that time.  He stated he had been limited in his 
ability to do activities which he enjoyed over the course of 
the last several years.  He stated he recently saw an 
orthopedist on the outside who had recommended surgery.  He 
further complained of right shoulder deformity and pain.  He 
stated that in 1943 while playing on the football team he 
experienced a right shoulder AC joint separation.  He had 
experienced progressive deformity in the shoulder over the 
course of the last five to ten years.  This had been 
associated with a decrease in functioning and increase in 
pain.  At the time of examination he had difficulty with 
power function at or above shoulder level and had mild 
chronic pain.

Examination demonstrated a well-developed gentleman in no 
acute distress.  Examination of the right knee demonstrated 
full range of motion.  The knee was markedly unstable to 
varus and valgus stress.  Lachman was negative.  The knee had 
a posterior sag.  There was a posterior medial and lateral 
tenderness to palpation and a Baker's cyst present 
posteriorly.  Examination of the right shoulder demonstrated 
forward elevation to 160 degrees, abduction of 130 degrees, 
external rotation to 40 degrees, and internal rotation to the 
level of L5.  His strength was 4/5.  His impingement 
maneuvers were unremarkable.  There was a large, palpable 
deformity over the AC joint.  

After reviewing X-rays, the examiner indicated that X-rays of 
the shoulder demonstrated advanced rotator cuff arthropathy 
with complete loss of subacromial space and significant 
osteophyte formation and severe degenerative change of the 
acromioclavicular joint.  X-rays of the knee demonstrated 
advanced, tri-compartmental arthritis.  The examiner's 
assessment was that the veteran had two service-connected 
injuries which had gone on to advanced degenerative arthritis 
with significant disability. 

In August 1995 the RO received a letter pertaining to the 
veteran's claimed disabilities from Nicholas Polifroni, M.D.  
Dr. Polifroni wrote that the veteran had been under his care 
for evaluation of right knee pain.  The veteran was noted to 
experience joint disease of the right and left knees with 
nearly bone on bone changes of the right knee compartment.  
He had calcifications within the posterior compartment and a 
large baker's cyst which was symptomatic.  The veteran was 
also noted to experience residuals of a traumatic injury of 
the right AC joint with a large spur formation off the end of 
the clavicle, causing dysfunction and probably some 
underlying rotator cuff disruption.

In April 1996, Dr. Polifroni again wrote regarding the 
veteran's claim.  Dr. Polifroni stated that the veteran had 
been under his care for right knee and low back pain.  He 
stated that the veteran had given a medical history that he 
had sustained an injury to his right knee in 1945 when he was 
demonstrating the squat jump to Navy recruits while he was in 
the Navy at that time.  The veteran described a mechanism by 
which his knee locked up during a squat and he had to 
physically push something which was caught on the inside of 
his knee back in place.  He described to Dr. Polifroni that 
over the ensuing 20 or 30 years that this would happen 
frequently whenever he would squat or bend and he would have 
to push something on the inside of his knee back into place.  
The physician stated that the veteran now had nearly complete 
deterioration of the medial aspect of his joint, which was 
consistent with post-traumatic arthritic changes from chronic 
meniscal tears.  Dr. Polifroni concluded that he therefore 
felt that the veteran was experiencing the results and 
consequences of an injury that he sustained in 1945 while in 
the Navy.

During the veteran's January 1997 RO hearing, the veteran 
testified to as to his inservice shoulder injury, which he 
described as having taken place while playing football on a 
football team which included four members of the Giants, one 
of the Eagles, and one of the Steelers.  He said that after 
the injury he was issued special shoulder pads.  He said that 
since his career was in sales, the shoulder injury did not 
affect his career.  He described it as a typical shoulder 
separation, a clavioclavicular separation, which was not 
operated on.  The veteran also described his inservice knee 
injury.  He stated that while an athletic instructor in the 
service, he demonstrated a squat jump in which he was in a 
standing position, jumped up in the air, and dropped to the 
ground in a deep knee bend position which produced tremendous 
stress on the back of the knees because the knee was squatted 
in a bent position.  He stated that on the occasion when he 
injured his knee when he dropped down he was unable to stand 
up after doing the squat.  He said that after this injury he 
could walk or run, but he could not stoop.  He said that ever 
since the injury he had to go down stairs sideways.    

Analysis

The claim for service connection for right knee disability 
comes to the Board on appeal from an RO rating decision dated 
in October 1995, which denied the claim and was timely 
appealed by the veteran.  

The claim for right shoulder disability was also denied in 
the October 1995 rating decision, but the veteran did not 
file a timely appeal with respect to this issue, and the 
denial became final.  However, the claim was reopened in 
light of the veteran's January 1997 hearing testimony in 
which he described his inservice right shoulder injury and 
subsequent symptoms in detail.  Since, as will be discussed 
below, this evidence is of the type which may in certain 
circumstances help to well-ground a veteran's claim, see 
Savage v. Gober, 10 Vet. App. 488 (1997), the Board finds 
that this evidence is new and material.  That is, it is so 
significant it must be considered in order to fairly decide 
the merits of the veteran's claim.  38 C.F.R. § 3.156;  Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Thus, the claim was 
reopened.  A supplemental statement of the case was issued in 
February 1997 and the veteran timely appealed.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 

While the negative discharge examination would weigh against 
the veteran's claim at the merits-adjudication stage, if the 
veteran's injury was of a type susceptible to lay 
observation, his testimony of an inservice injury must be 
presumed credible for purposes of determining whether the 
claim is well-grounded.  Savage v. Gober, 10 Vet. App. 488, 
495 (1997) (stating that veteran's hearing testimony would 
have been sufficient to well-ground claim for service 
connection for back disability if there were a current 
diagnosis linking claimed inservice injury and post-service 
symptoms after service to current back disability).  The 
inservice injuries or continuing symptoms need not be shown 
by medical documentation, and the claims of such must be 
presumed credible for purposes of well-groundedness if they 
are the types of injuries and symptoms which are susceptible 
to lay observation.  Savage.  Since the Court of Appeals for 
Veteran's Claims found that a back injury and subsequent 
symptoms are susceptible to lay observation, it would appear 
to the Board that the veteran's right knee and right shoulder 
injuries and continuing symptoms must also be similarly 
considered susceptible to lay observation.  There is medical 
evidence of a current disability, testimony of inservice 
injuries and continuing post-service symptoms which are 
presumed credible for purposes of well-groundedness, and 
medical nexus evidence linking the claimed inservice injuries 
and post-service symptoms to the veteran's current right knee 
and right shoulder disabilities.  Accordingly, the Board 
finds that these claims are well-grounded.  Savage. 

Weighing the case on the merits, the fact that there is no 
medical recording of an inservice injury or post-service 
residuals or symptoms until over 49 years after service 
weighs heavily against the veteran's claims for service 
connection for right knee and right shoulder disabilities.  
In opposition, two medical opinions, one VA (supported by 
current X-ray evidence) and one private (for the knee only), 
support of the veteran's claims by linking his claimed 
inservice injuries and post-service symptoms to his current 
right shoulder and right knee disabilities.  

The Board is not bound to accept the veteran's uncorroborated 
account of inservice injuries. See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (holding Board is not bound by 
veteran's uncorroborated account of PTSD stressor).  In the 
present case, the examiners chose to believe the history as 
given by the veteran, despite the complete lack of inservice 
or post-service medical evidence or reasonably 
contemporaneous lay or medical history of the claimed 
injuries or residuals until over 49 years after the claimed 
injuries occurred.  Their opinions as to a link between 
service and the current disabilities of the right knee and 
right should are entirely dependent upon the uncorroborated 
history given by the veteran.  

Also, the veteran has testified as to conditions which would 
appear to have been rather severe during service and since 
discharge from service.  For example, the veteran testified 
at his RO hearing that he always had walk to down steps 
sideways from the date of the inservice right knee injury 
until the present time.  The lack of lay or medical evidence 
of any corresponding disability until over 49 years after 
service does not seem congruent with such a prolonged, severe 
condition.

Additionally, in assessing the veteran's testimony and 
statements, the Board is mindful that  the veteran failed 
appear for a scheduled Board hearing on May 10, 1999, with no 
explanation in the claims file.  The Board by necessity has 
had to weigh the veteran's uncorroborated allegations of 
inservice injuries and chronic post-service residuals against 
the lack of corroborating evidence and a negative service 
discharge examination, and the veteran's failure to show for 
the hearing somewhat diminishes the weight afforded his 
uncorroborated claims.  

The Board notes that to remand this case for a subsequent VA 
examination would be futile.  The medical opinions of record 
serve to establish that the injuries as described by the 
veteran could have caused the veteran's current right knee 
and right shoulder disabilities.  However, the Board has 
denied the claim primarily on the basis of service medical 
records which were either silent or negative for the claimed 
inservice injuries, and based on the absence of lay or 
medical evidence of the claimed residuals, alleged to have 
been progressive and chronic from his period of service 
forward, until over 49 years after separation from service.  
In the Board's estimation, further medical evaluation would 
not shed light as to whether the claimed inservice injuries 
took place.  The current medical evidence of record, to 
include a negative discharge examination and otherwise silent 
service medical records, is determinative on this issue.

In sum, this case turns on the credibility of the veteran's 
claims of inservice injuries and post-service chronic 
residuals (viewed in the context of service medical records 
silent for the claimed injuries), and the Board has found at 
the merits-adjudication stage that these claims are rendered 
dubious by the lack of any reasonably contemporaneous medical 
or lay evidence of the claimed inservice injuries, and by the 
absence of evidence of the claimed residual symptoms until 
over 49 years after service.  Since the preponderance of the 
evidence is against the  inservice injuries having occurred, 
and inservice incurrence of the claimed disabilities is an 
essential element of the veteran's claims, the claims for 
service connection for right knee and right shoulder 
disabilities are denied.


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for right knee disability 
is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

